Citation Nr: 0101489	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the appellant has submitted an adequate and 
timely substantive appeal with respect to the issue of 
entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the purpose of 
accrued benefits.  

2.  Whether the appellant has submitted an adequate and 
timely substantive appeal with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.  He died on February [redacted], 1998, and the appellant 
is his widow.

This matter arose before the Board of Veterans' Appeals 
(Board) from May 1998 rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO), in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The appellant was notified of the denial of entitlement 
to accrued benefits in June 1998, and transcribed hearing 
testimony presented at the RO in October 1998 is the notice 
of disagreement.

2.  The appellant received a (supplemental) statement of the 
case addressing the issue of entitlement to accrued benefits 
in December 1998, and she has not submitted any written 
document asserting errors of fact or law with respect to the 
denial of entitlement to accrued benefits within a year of 
notice of denial of the claim, nor did she request an 
extension of time for filing a substantive appeal.
  
3.  The appellant was notified of the denial of entitlement 
to service connection for the cause of the veteran's death in 
May 1998, and transcribed hearing testimony presented at the 
RO in October 1998 is the notice of disagreement.

4.  The appellant received a (supplemental) statement of the 
case addressing the issue of entitlement to service 
connection for the cause of the veteran's death in December 
1998, and she has not submitted any written document 
asserting errors of fact or law with respect to denial of 
entitlement to accrued benefits within a year of notice of 
denial of the claim, nor has she requested an extension of 
time to file a substantive appeal.


CONCLUSIONS OF LAW

1.  An adequate and timely substantive appeal of the claim of 
entitlement to an evaluation in excess of 50 percent for PTSD 
for the purpose of accrued benefits was not filed, and the 
Board lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7104(a), 7105(a) and (d), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, 20.203, and 20.302(b) 
(2000).

2.  An adequate and timely substantive appeal of the claim of 
entitlement to service connection for the cause of the 
veteran's death was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 
7104(a), 7105(a) and (d), and 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In October 1997, the RO awarded service connection for post-
traumatic stress disorder (PTSD) to the veteran.  A 50 
percent disability rating was assigned, and the veteran was 
notified of this award.  He sought a higher rating, which was 
denied.  His representative filed a notice of disagreement in 
November 1997, and the RO provided the veteran a statement of 
the case in February 1998.  Before an appeal was perfected, 
the veteran's accredited representative notified VA that the 
veteran had died in an automobile accident on February [redacted], 
1998.  

The appellant submitted a statement dated February 17, 1998, 
indicating that she wanted to continue the veteran's claim 
for increase in his service-connected condition.  In April 
1998, the RO sent the appellant the forms to file a claim for 
dependency and indemnity compensation (DIC) (service 
connection for the cause of death) and accrued benefits.  The 
RO received the widow's application on May 1, 1998.

On May 28, 1998, the RO informed the appellant that it could 
not grant her claim for DIC.  She was advised of her appeal 
rights.  She was notified of the denial of accrued benefits 
in a statement of the case mailed on June 10, 1998.  This was 
the first notice to her of the denial of entitlement to 
accrued benefits.

The appellant's congressman forwarded a request for a 
personal hearing and an unsigned and undated VA Form 9, 
Appeal to Board of Veterans' Appeals.  These documents were 
received on July 8, 1998.  

The appellant then testified in October 1998 before a hearing 
officer at the RO.  In her testimony, the appellant talked 
about the symptoms and manifestations from which her husband 
suffered as a result of his PTSD.  She further opined that 
his mental condition materially and/or substantially 
contributed to her husband's death.  

The RO then issued a supplemental statement of the case on 
December 15, 1998.  This supplemental statement of the case 
discussed not only accrued benefits but also the appellant's 
DIC claim.  The appellant did not respond to this SSOC, nor 
did she request an extension of time within which to file a 
substantive appeal.  On March 29, 2000, the appellant 
testified before the Board with respect to her claim for 
benefits.

II.  Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to an evaluation in excess of 50 percent for PTSD for the 
purpose of accrued benefits and entitlement to service 
connection for the cause of the veteran's death.  

In November 2000, the appellant was given notice that the 
Board was going to consider whether the substantive appeal 
was adequate with respect to this claim and given an 
opportunity to present argument related to this issue.  See 
38 C.F.R. § 20.203 (2000).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the appellant was told of the Board's intention to consider 
this issue and was offered the opportunity to have a hearing 
or to submit argument.  No argument has been made with 
respect to this issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

A May 1998 rating by letter, denied entitlement to service 
connection for the cause of the veteran's death.  Although 
the appellant did not file a notice of disagreement with that 
decision, at a hearing on October 15, 1998, the appellant did 
express disagreement with that decision.  The hearing was 
transcribed and made part of the record, and it was within 
one year of the denial of service connection for the cause of 
death.  Hence, it was accepted as a notice of disagreement.  
A supplemental statement of the case addressing this matter 
was issued on December 15, 1998. 

With respect to the claim concerning accrued benefits, the RO 
mailed the appellant notice of its decision denying the 
appellant's claim on June 10, 1998.  A statement of the case 
was included in this mailing.  The appellant requested a 
hearing and submitted an unsigned and undated VA Form 9.  At 
the RO hearing in October 1998, the appellant testified on 
the matter of entitlement to accrued benefits.  Because a 
transcript was made and included in the record, and since it 
was within a year of the adverse determination, this 
testimony and written transcript is considered a notice of 
disagreement.

Under pertinent statutory provisions, an appeal is initiated 
by filing a notice of disagreement and completed by filing a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000); see Roy v. Brown, 5 Vet. App. 554 (1993).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2000).  
To the extent feasible, the argument should be related to 
specific items in the statement of the case.  Id.  The Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. § 20.202 (2000).

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the decision 
was issued in May 1998 and the statement of the case was sent 
to the appellant in December 1998.  The longer period of time 
would be one year from the issuance of the notice of the 
decision, or May 1999.  On the claim for accrued benefits, 
the decision was issued in June 1998.  Notice of the decision 
was accomplished through a statement of the case.  However, 
that statement of the case was premature, as the appellant 
had not yet been notified of a denial and had an opportunity 
to file a notice of disagreement.  The notice of disagreement 
was again the RO hearing testimony in October 1998.  The 
supplemental statement of the case in December 1998 was, in 
effect, the statement of the case on the issue of denial of 
accrued benefits.  The longer period of time to perfect an 
appeal of this issue would be one year from the issuance of 
the notice of the decision, or June 1999.

In this case, in July 1998 the appellant submitted a request 
for an RO hearing and an unsigned and undated VA Form 9 
through her congressman.  Assuming that the appellant 
completed the Form 9, even though it is unsigned, that 
document, construed liberally, appears to address the 
severity of the veteran's mental disorder, and it might be 
construed to be a notice of disagreement with the denial of 
increased evaluation for purposes of accrued benefits.  Even 
if it may not, the appellant's testimony before the RO in 
October 1998 might also be considered as a notice of 
disagreement.  There was no correspondence from the appellant 
or her representative citing errors of fact or law in the 
denial of accrued benefits within the appeal period and 
subsequent to the December 1998 supplemental statement of the 
case.  Nor did the appellant or her representative file any 
written document citing errors of fact or law in the denial 
of service connection for the cause of death within the 
appeal period and subsequent to the December 1998 
supplemental statement of the case.  There was no request for 
an extension of time to perfect an appeal.  

The appellant was given notice of these issues and an 
opportunity to address them in November 2000.  She has not 
presented argument on this point.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate or timely appeal of these issues, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate the claim for entitlement 
to an evaluation in excess of 50 percent for PTSD for the 
purpose of accrued benefits and for entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.203 (2000); 
YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

1.  Since the appellant has failed to perfect an appeal 
through filing of an adequate and timely substantive appeal, 
the claim of entitlement to an evaluation in excess of 50 
percent for PTSD for the purpose of accrued benefits is 
dismissed.  

2.  Since the appellant has failed to perfect an appeal 
through filing of an adequate and timely substantive appeal, 
the claim of entitlement to service connection for the cause 
of the veteran's death is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

